26 U.S. 562 (____)
1 Pet. 562
WILLIAM S. NICHOLLS, AND OTHERS, APPELLANTS,
vs.
THOMAS HODGES, EXECUTOR OF THOMAS C. HODGES, DECEASED.
Supreme Court of United States.

*563 Mr. Key for the appellant. &mdash.
Mr. Coxe for the appellee. &mdash.
*564 Mr. Justice DUVAL delivered the opinion of the Court. 
The appellee in this case obtained letters testamentary on the estate of Thomas C. Hodges, deceased, and passed accounts in the Orphans' Court for Washington county, in which he was allowed ten per cent. commission on the inventory of the deceased's estate amounting to $2,358 70, and $1200 for services rendered to the deceased in his lifetime. The appellants, creditors of the deceased, finding that the estate would probably be insufficient to pay the full amount of their claims, filed their petition in the Orphans' Court objecting to the allowance of the claims of the executor, alleging that the property of the deceased consisted only of a store of goods in Georgetown, and a few debts due to him; and that the settlement of the estate was made without much labour or expense. Upon the answer of the executor, and the testimony taken in the cause, the Judge of the Orphans' Court decided in favour of the executor, and decreed that both claims be allowed. From this decree an appeal was prayed and granted to the Circuit Court for Washington county, in which the judgment of the Orphans' Court was affirmed. From this decision the cause is brought up, by appeal, to this Court for final hearing and decree.
Several questions have been raised in arguing this cause. On the part of the appellants, it is contended, First, that the *565 allowance of ten per cent. on the inventory, circumstanced as this case appears to be, is unjust and unreasonable. Secondly, That there is no foundation for the claim of $1200, made by the executor for services rendered the testator in his lifetime.
The counsel for the appellee contends, First, that the whole allowance made by the Orphans' Court was no more than a moderate compensation for the attention and prompt settlement of the accounts of the deceased, by the executor, and for his services for several years as a clerk in the store of the deceased; and secondly, that the decision of the Orphans' Court was final and conclusive, and from which there ought to have been no appeal.
The power and authority of the Orphans' Court is derived from the testamentary laws of Maryland. The last general Act upon the subject, is that passed in the year 1798, ch. 101. The Orphans' Court has a general power to administer justice in all matters relative to the affairs of deceased persons, according to law. The commission to be allowed to an executor or administrator, is submitted to the discretion of the Court, "not under five per cent. nor exceeding ten per cent. on the amount of the inventory." If the executor has a claim against the deceased, it shall stand on an equal footing with other claims of the same nature. On a plenary proceeding, if either party shall require, the Court will direct an issue or issues to be made up and sent to a Court of Law to be tried, and any person conceiving himself aggrieved by any judgment, decree, decision or order, may appeal to the Court of Chancery, or to a Court of Law. And in Maryland, the decision of the Court to which the appeal is made, is final and conclusive. But in the case under consideration, this Court has jurisdiction by virtue of the Act of Congress of February 1801, by which the Circuit Court for the District of Columbia was created, which provides that "any final judgment, order or decree, in the said Circuit Court, wherein the matter in dispute, exclusive of costs, shall exceed the value of $100, may be re-examined, and reversed or affirmed in the Supreme Court of the United States, by writ of error or appeal." By an Act of Congress subsequently passed, the matter in dispute, exclusive of costs, must exceed the value of $1000 in order to entitle the party to an appeal.
With respect to the commission to be allowed to the executor or administrator, it is submitted by law to the discretion of the Court, not less than five, nor more than ten per cent. They may allow the lowest, or highest rate, or any intermediate proportion between the minimum and maximum, to which, in their discretion, they may adjudge the party to be entitled *566 upon a consideration of all circumstances, according to the services rendered, and the trouble and expense in completing the administration. Upon a just construction of this Act, it was obviously the intention of the legislature, that the decision of the Orphans' Court should be final and conclusive, and such is the opinion of this Court.
The claim of $1200, for services rendered in the lifetime of the testator, rests upon different ground. The law places it "on an equal footing with other claims of the same nature." The legality and equity of the claim, must be examined in the same manner as the claim of any other creditor. Of course, it is a claim, on the trial of which either party might have required a trial by jury in the manner prescribed by law. But this was not asked, and the claim was submitted in gross to the decision of the Orphans' Court, and was decided on in like manner by the Circuit Court; and it is now brought in the same shape before this Court.
To support a claim of this nature, it is incumbent on the party making it to prove some contract, promise, or agreement, expressed or implied, in relation to it. The testimony contained in the record may be summed up in a few words. It is admitted by the appellee, that there was no agreement to pay him wages. It is in proof that he lived with his uncle three or four years in the capacity of a clerk, and that for more than half the time he was the only clerk in the store, his uncle having great confidence in him. That it was distinctly understood between them, that the testator had agreed to pay his board, to find him in clothing, and to pay his expenses generally; that it was customary among merchants to take young men, of a certain age, for their board and clothes; that the uncle had said that at a future day he intended to take him into partnership with him; and it was proved that the testator, at the time of making his will, observed that he had given his nephew a legacy as a consideration for his services, and that he had always intended to give him something. It is not denied that the testator had fully complied with his engagement to pay his board, supply him with clothes, and pay his expenses. On this testimony the claim rests. The evidence is too defective to require comment. It is the opinion of this Court that it is too loose and indeterminate to sanction the claim, and it cannot be allowed.
The decree of the Circuit Court, affirming the decree of the Orphans' Court, as to this claim, is reversed; in all other respects it is affirmed.